                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ARTIS C. CARROLL, JR.                              CIVIL ACTION

                       v.                           NO. 19-2059

 JANELLE MADARA


                                        MEMORANDUM
KEARNEY,J.                                                                         August 19, 2019

        A citizen sentenced by a Pennsylvania state judge to prison followed by parole with

conditions must timely complete the conditions. Pennsylvania police authorities may otherwise

obtain a bench warrant and arrest him for violating parole followed by a parole violation hearing

within a reasonable time following his loss ofliberty. The Commonwealth requires its courts rule

on the parole violation within a reasonable time of the conduct. When a parole officer issues the

violation notice within a day of the violation and the parole revocation hearing occurs within five

weeks of a bench warrant issued by a state court judge leading to the parolee's arrest, the parolee

cannot claim his parole officer violated his right to due process by delaying his revocation hearing.

He also cannot claim a parole revocation hearing held by a state court judge allows him to sue his

parole officer for violating his double jeopardy protections. We grant the parole officer's motion

to dismiss the former inmate's prose claims with prejudice.

       I.      Prose allegations and the public record. 1

       Pennsylvania officials released Artis C. Carroll, Jr. from prison in October 2016 "after [he]

serv[ ed] some 'back time' due to a violation. " 2 He remained on parole with his term "set to expire

at the end of the day on November 30[,] 2016." 3 The state court'~ parole conditions included fifty

hours of community service. 4        Janelle Madara served as Mr. Carroll's parole officer.
Notwithstanding "the short period of time to find and complete [fifty] hours of community

service[,] [Officer Madara] still made him do it." 5 As the condition required fifty hours served by

November 30, 2016, he could not violate the condition until after November 30, 2016. Filing a

violation notice before the parole term expired (or at least before the last two days of parole) is not

possible.

        Mr. Carroll alleges Officer Madara "knew [of] the violation and the violator well in

advance, but she waited until after his term of parole expired to file the violation. " 6 Officer Madara

"filed the violation approximately 12 hours after his term of parole expired. " 7 This technical parole

violation did not require immediate detention due to a safety concern for Mr. Carroll or the

community.

        For unplead reasons, the Commonwealth did not promptly move forward on arresting Mr.

Carroll on the parole violation. Mr. Carroll alleges he "wanted to know" the date of his parole

violation hearing but Officer Madara "wouldn't tell him." 8 Mr. Carroll alleges a bench warrant

issued in April or May 2017 "issued by [Officer] Madara."9 The public record corrects Mr.

Carroll's pro se recollection confirming a state court judge signed the bench warrant on May 17,

2017 .10 The state court held a hearing on June 22, 2017 resulting in the state court judge finding

he violated parole. The Commonwealth did not release him "until on or about June 29, 2017 when

he maxed out or his sentence was terminated." 11

        Mr. Carroll blames Officer Madara, who, he claims, "denied him a speedy hearing"

because she "didn't schedule the hearing as speedily as possible, as [d]ue process requires and

[she] should've filed the violation before the parole expired or not file it at all." 12 Mr. Carroll sues

Officer Madara in her individual capacity. He alleges Officer Madara (1) violated his rights under




                                                   2
the Due Process Clause of the Fourteenth Amendment, and (2) violated his rights under the double

jeopardy clause of the Fifth Amendment. 13

        II.     Analysis.

        Officer Madara moves to dismiss Mr. Carroll's claims. 14 Mr. Carroll has not opposed the

motion. Mr. Carroll has not stated a claim. We grant Officer Madara' s motion.

                A. Mr. Carroll cannot plead Officer Madara denied him due process.

        Officer Madara argues we must dismiss Mr. Carroll's due process claim because he "has

not pled facts to support that his due process rights were violated because of an unreasonable delay

in his parole revocation hearing for which Officer Madara] was responsible." 15 Officer Madara

argues Mr. Carroll did not endure an unreasonable delay in violation of his due process rights. She

also emphasizes her lack of personal involvement in delaying the scheduling of hearings, which

Mr. Carroll argues caused the alleged injury. "[A]ll orders relating to scheduling the hearings

related to [Mr. Carroll's] defiant trespass charge and subsequent parole violation hearings[] were

entered ... by Court of Common Pleas Judges," she argues. 16

                            Officer Madara timely issued the violation.

        Mr. Carroll does not demonstrate how Officer Madara's "wait[ing] until after his term of

parole expired to file the violation" deprived him due process. 17 In Schepp v. Fremont Cty.,

Wyoming, the United States Court of Appeals for the Tenth Circuit found "[m]any states provide

that revocation proceedings may commence within a reasonable time after the probation period

terminates," and "[t]hese schemes have not been held to violate probationers' constitutional due

process rights." 18 The court of appeals found the "[:fJailure to commence revocation proceedings

before the end of formal probation does not, in itself, create a significant likelihood that

probationers' constitutional rights will be violated." 19



                                                   3
         Pennsylvania law permits "a sentence for a violation of the terms of probation [to] be

imposed after the expiration of the probationary period if the revocation is based on a violation

which occurred within the probationary period," so long as the probation is revoked and the

sentence is "imposed within a reasonable time after the expiration of the probationary period." 20

         The Commonwealth charged Mr. Carroll for failing to meet the terms of his parole

requiring fifty hours of community service. He admittedly did not serve fifty hours of community

service. His present reasons for failing to do so are not before us. Officer Madara issued the

violation on the first possible day. This notice is timely.

              Five weeks between warrant and hearing does not violate due process.

        Mr. Carroll challenges the delay between Officer Madara's violation notice on December

1, 2016 and his June 22, 2017 revocation hearing. He claims this delay violates his right to due

process even though the Commonwealth did not arrest him until approximately five weeks before

his revocation hearing. He misunderstands the nature of due process which focuses on the time

after the parole violator is placed in custody.

        Parole "(r]evocation deprives an individual, not of the absolute liberty to which every

citizen is entitled, but only of the conditional liberty properly dependent on observance of special

parole restrictions." 21 Notwithstanding a parolee's highly conditional liberty, our Supreme Court

in Morrissey v. Brewer held the parolee's "liberty is valuable and must be seen as within the

protection of the Fourteenth Amendment."22 The Court in Morrissey held due process requires a

parolee receive "an effective but informal hearing" at "two important stages in the typical process

of parole revocation. ,,23

        The first important stage is an initial "inquiry ... in the nature of a 'preliminary hearing'

to determine whether there is probable cause or reasonable ground to believe that the arrested



                                                  4
parolee has committed acts that would constitute a violation of parole conditions."24 The second

important stage, the "[r]evocation [h]earing," "must lead to a final evaluation of any contested

relevant facts and consideration of whether the facts as determined warrant revocation. " 25 The

parolee must have an opportunity at the revocation hearing "to be heard and to show, if he can,

that he did not violate the conditions, or, if he did, that circumstances in mitigation suggest that

the violation does not warrant revocation. The revocation hearing must be tendered within a

reasonable time after the parolee is taken into custody." 26

        Following Morrissey, the Supreme Court in Moody v. Daggett held "the loss of liberty as

a parole violator does not occur until the parolee is taken into custody under the warrant. ,,27 A

parolee "has been deprived of no constitutionally protected rights simply by issuance of a parole

violator warrant. The Commission therefore has no constitutional duty to provide petitioner an

adversary parole hearing until he is taken into custody as a parole violator by execution of the

warrant. " 28 Our Court of Appeals reaffirmed this principle last year writing, "the duty to provide

a hearing arises only when the parolee 'is taken into custody as a parole violator by execution of

the warrant,' because 'execution of the warrant and [consequent] custody under that warrant [is]

the operative event triggering any loss of liberty attendant upon parole revocation.' " 29

       Mr. Carroll's emphasis on the five-to-six-month span oftime between his parole violation

and the hearing is therefore misplaced, as "[t]he revocation hearing must be tendered within a

reasonable time after the parolee is taken into custody." 30 Mr. Carroll alleges he "was picked up

on a bench warrant issued by [Officer] Madara" in April or May 2017, 31 not when she first issued

the technical parole violation on December 1, 2016. The record confirms his arrest on May 17,

2017. The state court provided a hearing on June 22, 2017, less than five weeks after being taken

into custody. 32 This span of time does not run afoul of due process. In Morrissey, the Supreme



                                                  5
Court instructed "[a] lapse of two months, as respondents suggest occurs in some cases, would not

appear to be unreasonable. " 33

           There are no facts of Officer Madara 's personal involvement in the delay.

        Even assuming we could find less than five weeks between arrest and revocation hearing

violates due process, Mr. Carroll fails to plead specific facts demonstrating Officer Madam's

personal involvement in the alleged due process violation. He alleges Officer Madara issued a

bench warrant but does not allege how Officer Madara personally had the authority to schedule

parole revocation hearings, a responsibility Pennsylvania law assigns to the Parole Board. 34

Officer Madara does not issue warrants. The public record confirms the state judge issued the

warrant. Mr. Carroll cannot plead facts showing Officer Madam's personal involvement.

               B. Mr. Carroll fails to plead Officer Madara subjected him to double
                  jeopardy.

       We must also find Mr. Carroll fails to state a claim for violation of the double jeopardy

clause which "protects against three distinct abuses: a second prosecution for the same offense

after acquittal; a second prosecution for the same offense after conviction; and multiple

punishments for the same offense." 35 But it does not apply to parole revocation. In United States

ex rel. McClure v. Patton, Judge Broderick explained parole revocation does not run afoul of the

double jeopardy clause:

       [t]he only "punishment" imposed on a defendant who has been paroled from prison is that
       imposed by his original sentence, upon his original conviction. The Board of Probation and
       Parole does not increase or decrease that punishment; it merely determines when
       circumstances are appropriate for convicted persons to serve their sentences without
       continued physical custody. Parole does not withdraw the original sentence, but changes
       the locale and conditions under which that sentence will be served. It is well-settled that
       the revocation of parole and recommitment to prison does not constitute a second sentence
       or punishment in violation of the double jeopardy clause. 36




                                                6
            Mr. Carroll does not articulate how the apparently routine revocation of his parole on the

    first day after the violation ran afoul of the double jeopardy clause. But even if Mr. Carroll could

articulate a potential double jeopardy theory, he does not plead sufficient facts demonstrating

Officer Madara's personal involvement in the alleged constitutional wrongs. Mr. Carroll does not

plead Officer Madara's scheduling authority.            Nor does he plead Officer Madera's personal

involvement in the decision to revoke his parole.

            III.      Conclusion.


           In the accompanying Order, we grant Officer Madara's motion to dismiss as Mr. Carroll

does not plead Officer Madara violated his right to due process or subjected him to double

punishment in violation of the double jeopardy clause.




1
    We consider, in addition to Mr. Carroll's fact allegations, the public dockets attached to
Defendants' motion to dismiss. "It is well-settled that a court may look beyond the complaint in
ruling on a motion to dismiss and consider 'matters of public record, including court files and
records, documents referenced in the complaint, and documents essential to a plaintiffs claims
and attached to either the plaintiffs complaint or the moving defendants' Rule
12(b)(6) motions to dismiss."' Riffin v. Consol. Rail Corp., 363 F. Supp. 3d 569, 574 n.2 (E.D.
Pa. 2019) (quoting Gorton v. Air & Liquid Sys. Corp., 303 F.Supp.3d 278, 303 (M.D. Pa.
2018)), ajf'd, No. 19-1414, 2019 WL 3072201 (3d Cir. July 15, 2019).

2
 ECF Doc. No. 2 at 36 il 1. When citing Mr. Carroll's complaint, we refer to Mr. Carroll's hand-
written pagination.
3
    Id. at 36 il 2.

4   Id.

5
    Id. at 36 il 3.



                                                    7
 7
         Id. at37i14.

 s Id.

9
         Id. at 3 7 i1 6.
 10
          ECF Doc. No. 13 at 52.
    11
          ECF Doc. No. 2 at 37 i-l 6.
 12
          Id. at 36 i13, 38 i17.
13
         Id. at 36 i1 1.
14
   When considering a motion to dismiss "[w]e accept as true all allegations in the plaintiffs
complaint as well as all reasonable inferences that can be drawn from them, and we construe them
in a light most favorable to the non-movant." Tatis v. Allied Interstate, LLC, 882 F.3d 422, 426
(3d Cir. 2018) (quoting Sheridan v. NGK Metals Corp., 609 F.3d 239, 262 n.27 (3d Cir. 2010)).
"[T]he Court must liberally construe a prose litigant's pleadings." Turner v. Prince George's
Cty. Pub. Sch., No. 16-4524, 2017 WL 5515956, at *1 n.l (E.D. Pa. Mar. 31, 2017), aff'd, 694 F.
App'x 64 (3d Cir.2017). To survive dismissal, "a complaint must contain sufficient factual matter,
accepted as true, to 'state a claim to relief that is plausible on its face."' Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). "A claim
has facial plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged." Id. (citing Twombly,
550 U.S. at 556). Our Court of Appeals requires us to apply a three-step analysis under a 12(b)(6)
motion: (1) "it must 'tak[e] note of the elements [the] plaintiff must plead to state a claim;"' (2) "it
should identify allegations that, 'because they are no more than conclusions, are not entitled to the
assumption of truth;"' and, (3) "[w]hen there are well-pleaded factual allegations, [the] court
should assume their veracity and then determine whether they plausibly give rise to an entitlement
for relief." Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quoting Iqbal, 556
U.S. at 675, 679).
15
         ECF Doc. No. 13 at 8.
16
         Id. at 7-8.
17
         ECF Doc. No. 2 at 36 i13.
18
         Schepp v. Fremont Cty., Wyo., 900 F.2d 1448, 1455 (10th Cir. 1990).

19       Id.

2
    °Com. v. Wright, 116 A.3d 133, 137 (Pa. Super. Ct. 2015).
21
         Morrissey v. Brewer, 408 U.S. 471,480 (1972).

                                                     8
22
     Id. at 482.
23
     Id. at 485.

24   Id.

25
     Id. at 487-88.
26
     Id. at 488.
27
     Moody v. Daggett, 429 U.S. 78, 87 (1976).
28
     Id. at 89.
29
  Singleton v. Superintendent Camp Hill SCI, 747 F. App'x 89, 93 (3d Cir. 2018) (alterations in
original) (quoting Moody, 429 U.S. at 87).
30
     Morrissey, 408 U.S. at 488 (emphasis added).
31
     ECF Doc. No. 2 at 3716.

32   Id.

33
     Morrissey, 408 U.S. at 488.
34
   See 37 Pa. Code § 71.2(9) ("If the examiner finds probable cause and is of the opinion that a
violation hearing is warranted, the examiner shall initiate the scheduling of a violation hearing, if
desired by the parolee or by the Board's representative to resolve remaining contested relevant
facts.").
35
  Stiver v. Meko, 130 F.3d 574, 578 (3d Cir. 1997) (quoting United States v. Halper, 490 U.S.
435,440 (1989)).
36
     US. ex rel. McClure v. Patton, 624 F. Supp. 56, 60 (E.D. Pa. 1985) (internal citation omitted).




                                                  9
